Citation Nr: 1501403	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 13, 2009, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011 the Board addressed the issues of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) and entitlement to an earlier effective date for TDIU.  These issues were remanded for further development.

In a December 2013 decision the Board again addressed the issues of entitlement to an increased evaluation for PTSD and entitlement to an earlier effective date for TDIU.  

As is relevant to this appeal, the Board denied entitlement to an effective date earlier than August 13, 2009, for a TDIU.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In August 2014 the Court granted a Joint Motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the December 2013 decision concerning the denial of an earlier effective date for a TDIU and remanding the matter to the Board for compliance with the instructions in the Joint Motion.  

As discussed in the Joint Motion, the Veteran withdrew his appeal of the Board's denial of an increased evaluation for PTSD.  This issue is not before the Board at this time.

The Board notes that the Veteran requested a Board hearing in Washington, D.C., in a February 2008 Form 9 (interpreted as an NOD).  However, in a subsequent August 2008 Form 9 the Veteran declined a Board hearing.  There have been no subsequent requests or questions regarding scheduling a hearing by either the Veteran or his representative.  In any event, in light of the disposition discussed below, the Board finds that it is unnecessary to delay adjudication of this case any further by remanding for a hearing.  Accordingly, the Board finds that the Veteran has withdrawn his request for a hearing.  38 C.F.R. § 20.702(e)

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran's service-connected disability precluded him from securing and following substantially gainful employment consistent with his education and occupational experience as early as October 17, 2006.


CONCLUSION OF LAW

Beginning October 17, 2006, the criteria for a TDIU due to service-connected disabilities were met.  38 U.S.C.A. §§ 1155, 1507 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of a TDIU beginning August 13, 2009, the date of a VA examination which provided evidence that the Veteran was precluded from gainful employment by his service-connected PTSD.

The central question is whether the Veteran's service-connected PTSD precluded gainful employment for which his education and occupational experience would otherwise qualify him at a date prior to August 13, 2009.

A review of the record shows evidence of worsening psychiatric symptoms prior to the August 2009 VA examination.  

A July 2009 VA medical treatment record notes that the "veteran's ability to function has diminished to the point that it is strongly recommended that consideration be given to granting him SC 100% for Post-Traumatic Stress Disorder."

A December 2007 VA examination assigned a GAF score of 37 which indicates "major impairment in several areas."  The examiner noted that the Veteran had not worked for "a couple of years" and noted that the Veteran stated that "for the past 13 years . . . he had continued trouble at work getting along with supervisors and feelings that they were abusing their authority."

An October 2006 VA medical treatment record notes "worsening symptomatology" and opines that "it is doubtful at this point as to whether [the Veteran] will ever be able to function adequately within a working environment."

Considering that the Veteran was last gainfully employed in January 2006, the Board finds that the October 17, 2006, VA medical treatment record is the first competent medical evidence that the Veteran's PTSD precluded gainful employment.  Accordingly, the Board grants an earlier effective date of October 17, 2006, for the Veteran's TDIU.  

In this regard, it is important for the Veteran to understand that not all evidence in this case supports this finding.  A detailed review of the record simply finds no highly probative evidence that would provide a basis to go any earlier than October 2006.  While the Veteran last worked in January 2006, this fact, in and of itself, does not provide a basis to find "unemployablity".  A Veteran with a severe service connected disability (as the Veteran had in January 2006) will, by definition, cause him problems in successfully working (if it did not, there would be no basis for the high disability evaluation).  Such a person could, at some point, lose employment for a time in light of the severe service-connected problem; however, this fact does not suggest the Veteran cannot find another job.  It is only in October of that year that the nature and extent of the disability became clear.  It is only with the October 2006 VA medical treatment record note of "worsening symptomatology" that the Board, using the benefit of the doubt, can provide additional compensation to the Veteran at this point. 

ORDER

An earlier effective date of October 17, 2006, is granted for the Veteran's TDIU.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


